IN THE SUPREME COURT OF PENNSYLVANIA

IN RE: TEMPORARY ASSIGNMENT OF            : No. 323 Common Pleas Judicial
PHILADELPHIA MUNICIPAL COURT              : Classification Docket
JUDGES TO THE COURT OF COMMON             :
PLEAS OF THE FIRST JUDICIAL               :
DISTRICT OF PENNSYLVANIA                  :

                                     ORDER
PER CURIAM:
             AND NOW, this 4th day of December, 2014, pursuant to Article V, Section 10(a)

of the Pennsylvania Constitution, we grant the Petitions of Sheila Woods-Skipper, President

Judge of the Court of Common Pleas of the First Judicial District of Pennsylvania, for the

temporary assignment through February 15, 2016, of the following Philadelphia Municipal

Court Judges to the Court of Common Pleas of the First Judicial District of Pennsylvania:

                    The Honorable Robert S. Blasi
                    The Honorable Martin Coleman
                    The Honorable Joyce O. Eubanks
                    The Honorable Jacquelyn Frazier-Lyde
                    The Honorable Thomas F. Gehret
                    The Honorable Barbara S. Gilbert
                    The Honorable Roger F. Gordon
                    The Honorable Charles Hayden
                    The Honorable Nazario Jimenez, Jr.
                    The Honorable Lydia Kirkland
                    The Honorable Gerard A. Kosinski
                    The Honorable Henry Lewandowski, III
                    The Honorable Wendy L. Pew
                    The Honorable Harvey W. Robbins
                    The Honorable Stephanie M. Sawyer
                    The Honorable T. Francis Shields
                    The Honorable Karen Yvette Simmons
                    The Honorable Marvin L. Williams